Title: From Abigail Smith Adams to George Washington Adams, 23 May 1816
From: Adams, Abigail Smith
To: Adams, George Washington


				
					Dear George
					Quincy May 23d 1816
				
				with this Letter I inclose to you a list of those Letters which I have received from you, with their numbers and dates.I am sorry to learn that you suffer from ill health. I would have you refrain from the use of the flute, while that is the case. it is very injurious to the Lungs while the Body is weak. You Should rise early; and ride on Horse Back previous to going to your studies. your Fathers health was delicate, after he left colledge and he remaind in a weak State, untill he went abroad, by from a too close application to his Studies—I want you, Dear George, when you sit down to write to me, to feel as tho you were conversing with me, never hunt for a subject, but relate whatever strikes your imagination—tell me of the plays you have seen, who are the most celebrated actors upon the stage?I find by a late publication, in the Gentlemans Magazine for 1815, that it has been long customary at West-Minster School, for the Senior Students, when about to leave that Siminary for the university, at the Age, of 16 or 18 to get up a play of Terence, as by a Letter from you, I find was done at the School, of which you  are now a pupil. you recollect some observations which I made in my Letter to You, upon the morals of the play, in which there was much to condemn, and little to approve. It cannot have escaped your observation, that the Morals of Terence, are not the morals which you have been taught to respect, and with great reason—The plots turn for the most part, on the attempts of dissipated Young Men, and thoughtless Young women, to cheat Parents, and Gaurdians, and of servants to blind the Eyes of their Masters, and these are always represented as Successfull. are these the Models for Young Men just entering into Life, “whose pulse are rioting and whose Blood is glowing” when the passions require the Strongest control? these exhibitions to be sanctioned by the presence of the Heads of departments, Ministers of Religion, pious instructors of the rising Generation—Princes and Nobility? can one touch pitch, and not be poluted? however pure and classical the Latin of Terence may be esteemed, by those most capable of judging, it is much to be regreted; that his Morals are so vicious, and impure the poison is not less destructive for the gilding—I should not have taken up this Subject again, if a late publication had not brought into notice an Epilogue, pronounced by one of the Young performers of Westminster in the Phormio of Terence—in which by way of dialogue the young Gentleman undertakes to abuse and vilify our Country, and that in the most false, and scandalous manner. as a specimin, “Bridewell and the Stews Supplie us with Senators, and our Respectable Chief Justice is a worthless Profligate a country Barbarous itself, and inhabited by Barbarians, our Language is that of the Choctaws, Cherokees pawwas, Chickesaws—and yankee-doodles. The highest praise of a Merchant is his skill in lying” such is the low and vulgar abuse, exhibited before the Spectators, Nobility, Gentry, and Clergy—this Epilogue has been translated into English here; that even the unletterd American, may know how basely their Country, and themselves, their first and most revered Characters, are Libeled, and abused by English writers—If this had been the hasty effusion of a political partizan, or the Scurrility of a Callender, writing for his daily Bread; it might have been passed over, as intended to prevent Emigrations to a Country of more freedom and happiness than there own, but such opinions and sentiments, deliverd under the Superintendance of the reverend Preceptors in the first School of Education that Great Britain can boast, deserves no quarter—the original Lattin Epilogue you will find, in the Gentlemans Magazine for 1815—If Such malignant and contemptuous feelings towards America are thus infused into the minds of the Young Gentry of England, the they will become to the rising Generation of our country, a hating, a hatefull, and a hated Set. for Americans are not, as the British have lately experienced; the tame Servile, abject Beings they would represent us—and cannot but feel the indignity thus cast upon them, and the Remembrance of it, will sharpen the swords of our warriours in the next conflict, come when it may—I hope my dear George that you will Support the Character of an intelligent, virtuous Man, and show your Masters, and School mates, that your Language is as pure, and classical as their own—and your Manners and behavior as correct as the best of them—this is a laudible Revenge, and the only one I can recommend to you, in a time of Peaceaffectionatly your GM
				
					Abigail Adams
				
				
			